DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment filed on March 2, 2022.  Claims 1-11 were previously pending consideration.  Per the received amendment, claims 12-17 have been newly added.
2.	Claims 1-17 are currently pending consideration.

Allowable Subject Matter

3.	Claims 1-17 are allowed.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
5.	The claims are allowable over the Cited Prior Art (CPA), Shah in view of Jiang, because the CPA does not teach or render obvious every limitation of the amended independent claims 1, 9 and 11.  The reasons set forth by the Applicant (see Remarks:  pages 7-8) have been found persuasive and the 103 rejection of the independent claims have been removed.  The dependent claims are allowable based on their dependency on the allowable claims 1, 9 and 11.  
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KAVEH ABRISHAMKAR/
03/08/2022Primary Examiner, Art Unit 3649